DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the pull includes a distal attachment segment that is a minority of the length, and has a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull; and the distal attachment segment is attached to a metallic reinforcement of the retractable sheath at a location outside of, and away from, the handle. The closest art found was Senness (20150297378) and Feeser (20050038493) further in view of Dorn (20090204197). Dorn teaches a pull (32) having a cross sectional area that is smaller than a cross sectional area of the cross sectional shape of the majority of the length of the pull , having a tapered transition segment positioned between a majority of the length of the pull and a distal attachment segment, wherein the distal attachment segment has a width and a thickness that are both smaller than the width and the thickness, respectively, of the majority of the length of the pull (note figure 2a and paragraphs 49-54). However as stated in applicants’ arguments, the combination would have been improper because Dorn has such an arrangement to facilitate rotation of the sheath. Senness specifically prevents rotation by wings on element 62/64. Thus, the modification would render Senness inoperable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771